[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY  WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

Exhibit 10.19

 

LICENSE AND RESEARCH AGREEMENT

(Amended and Restated)

 

 

This License And Research Agreement (the “Agreement”) is made and entered into
as of September 2, 1999, (the “Effective Date”), as first amended and restated
on March 26, 2001 and again amended and restated on July 1, 2001 (the
“Restatement Date”), by and between Rigel Pharmaceuticals, Inc., a corporation
organized under the laws of Delaware and having a principal place of business at
240 East Grand Avenue, South San Francisco, CA 94080 (“Rigel”) and Cell Genesys,
Inc., a corporation organized under the laws of Delaware and having a principal
place of business at 342 Lakeside Drive, Foster City, CA 94404 (“CG”).  Rigel
and CG may be referred to collectively as the “Parties,” or individually as a
“Party.”

 

Recitals

 

Whereas, CG controls rights to certain patents relating to [ * ] cell lines [ *
] and [ * ] cell lines (Rockefeller), and related technology;

 

Whereas, Rigel has a license to the [ * ] cell lines, associated vectors and
vector libraries under intellectual property rights owned by Stanford
University;

 

Whereas, CG and Rigel desire to enter into an agreement granting each other
licenses under such patents and other intellectual property rights as provided
herein;

 

Whereas, Rigel is in the business of, among other things, providing services for
identifying molecules which bind together in intracellular signaling pathways,
and CG desires that Rigel perform such services for CG to identify peptides,
proteins and/or Genetic Material (as defined below) that modulate angiogenesis
in endothelial tissues;

 

Whereas, Rigel wishes to perform additional research in the Field of Research
(as defined below) for CG and Novartis Pharma AG (“Novartis”) funded by
Novartis, as a combined program of research expanding upon the research that
Rigel has already as of the Restatement Date conducted, such that Rigel will be
able to continue its research effort in the Field of Research and the overall
resources that Rigel will be able to devote to identifying peptides, proteins
and/or Screened Genetic Material (as defined below) that modulate angiogenesis
in endothelial tissues will be increased; and

 

Whereas, The Parties wish to confirm CG rights to all Therapeutic Candidates (as
defined below) that Rigel identifies in the combined research program, but Rigel
needs, in order to make such arrangement acceptable to Novartis, the unambiguous
right pursuant to this Agreement to grant Novartis certain rights with respect
to all Targets (as defined below) for Novartis’s use as targets in Novartis’s
drug discovery efforts, and CG is willing to waive certain of its rights and to
amend and restate this Agreement to assure Rigel such unambiguous right;

 


Now THEREFORE, in consideration of the foregoing premises and the covenants and
promises contained in this Agreement, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1          “Affiliate” shall mean, with respect to a Party to this Agreement,
any other entity, whether de jure or de facto, which directly or indirectly
controls, is controlled by, or is under common control with, such Party.  A
business entity or Party shall be regarded as in control of another business
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) (or such lesser percentage which is the maximum allowed to be owned by a
foreign entity in a particular jurisdiction) of the voting stock or other
ownership interest of the other entity, or if it directly or indirectly
possesses the power to direct or cause the direction of the management and
policies of the other entity by any lawful means whatsoever.

 

1.2          “CG Collaboration Partners” means those third parties which enter
into a research or development agreement with CG under which CG conducts
substantial research or development activities in collaboration with such third
party and grants a license to such third party under patents and/or know-how
owned or controlled by CG in addition to a sublicense under the Rigel Biological
Materials or Rigel Know-How, which licenses and sublicense are for the further
development and commercialization of the results of such collaborative research
or development.

 

1.3          “CG [ * ] Field” means human Gene Therapy and animal Gene Therapy.

 

1.4          “CG Know-How” means all Information Controlled by CG as of the
Effective Date that is necessary or useful for practicing the CG Patents.

 

1.5          “CG License” means the license agreement between CG and Rockefeller
University as in effect as of the Effective Date and attached hereto as Appendix
A.

 

1.6          “CG Patents” means the Patents and applications listed on Appendix
B, to the extent the same are Controlled by CG.

 

1.7          “CG Program Field” means the research, development or
commercialization of human or animal therapeutic products and services, which
products and/or services are comprised of peptides, proteins or Gene Therapy.

 

1.8          “Control” or “Controlled” means ownership of, or a license to, a
particular item, material or intellectual property right with the ability to
grant to the other Party access to and/or a license or sublicense as provided
for herein without violating the terms of any agreement with a Third Party under
which such rights were acquired from such Third Party.

 


1.9          “Field of Research” means identification of peptides, proteins
and/or Genetic Material that modulate angiogenesis in endothelial tissues.

 

1.10        “FTE” means a full-time employee or consultant of Rigel or the
equivalent thereof.

 

1.11        “FTE Year” means the amount of time one FTE would spend working
during one (1) calendar year.

 

1.12        “Gene Therapy” means a product or service for the treatment or
prevention of a disease that utilizes ex vivo or in vivo delivery (via viral or
nonviral gene transfer methods or systems) of Genetic Material, including any
cell incorporating Genetic Material.

 

1.13        “Genetic Material” means a nucleotide sequence, including DNA, RNA
and complementary and reverse complementary nucleotide sequences thereto,
whether coding or noncoding and whether intact or a fragment.

 

1.14        “Information” means any and all information, including without
limitation techniques, inventions, practices, methods, knowledge, know-how,
skill, experience, test data, analytical and quality control data, compositions
and assays, and any business, marketing, personnel or financial information or
matters.

 

1.15        “Novartis Angiogenesis Collaboration” means Rigel’s Collaboration
Agreement with Novartis dated May 29, 1999, as amended, but solely to the extent
covering a program of research directed to the field of target identification
and validation as they relate to the role of endothelial cell function in
angiogenesis, together with such research program and results obtained therein,
but specifically excluding Novartis’s research and research results using
Targets identified by Rigel (or jointly by Rigel and Novartis) pursuant to such
research program.

 

1.16        “Patent” means an issued, valid, unexpired patent, including any
extension, registration, confirmation, reissue, re-examination or renewal
thereof, or a pending application for a patent, in any country, region or
jurisdiction.

 

1.17        “Program Know-How” shall mean any Information developed in the
Research relating to the development of Therapeutic Candidates, excluding
Information relating to Targets that are not Therapeutic Candidates.

 

1.18        “Program Patent” shall mean a Patent claiming inventions or
discoveries in the Program Know-How.

 

1.19        “Program Technology” shall mean Program Know-How and Program
Patents.

 


1.20        “Research” shall have the meaning provided in Section 3.1(a).  For
purposes of this Agreement, Rigel’s activities in the Field of Research under
the Novartis Angiogenesis Collaboration shall be included within “Research.”

 

1.21        “Research Plan” shall have the meaning provided in Section 3.1(a).

 

1.22        “Rigel Biological Materials” means the [ * ] cell lines, associated
vectors and vector libraries set forth in Appendix C.

 

1.23        “Rigel Collaboration Partners” means those third parties which enter
into a research or development agreement with Rigel under which Rigel conducts
substantial research or development activities in collaboration with such third
party and grants a license to such third party under patents and/or know-how
owned or controlled by Rigel in addition to a sublicense under CG Patents and/or
CG Know-How, which licenses and sublicense are for the further development and
commercialization of the results of such collaborative research or development.

 

1.24        “Rigel Field” means the creation and use of virally produced peptide
and protein libraries for the screening of transdominant effector peptides and
RNA molecules as claimed in the patent applications set forth on Appendix D as
well as any processes, techniques and applications disclosed in the foregoing
patent applications; it is understood that the foregoing technology is to be
used for (a) the discovery, validation and development of targets for human or
animal therapeutics, including without limitation Targets, and (b) the
discovery, testing, development and commercialization of therapeutic, diagnostic
and drug delivery products other than Therapeutic Candidates.  For the purposes
of this Section 1.23, “disclosed in” shall mean disclosed in the specifications
of such patent applications as necessary to practice the invention claimed and
not solely as part of the description of the prior art.

 

1.25        “Rigel Know-How” means all Information Controlled by Rigel as of the
Effective Date necessary or useful for the use or modification of the Rigel
Biological Materials.

 

1.26        “Rigel License” means the license agreements between Rigel and
Stanford University as in effect as of the Effective Date and attached hereto as
Appendix E.

 

1.27        “RMC” shall have the meaning provided in Section 3.2.

 

1.28        “Screened Genetic Material” shall mean Genetic Material identified
via screening against a Target, but which Genetic Material is not a Therapeutic
Candidate.

 

1.29        “Success Criteria” shall have the meaning provided in Section
3.1(b).

 

1.30        “Tail End Period” shall mean the period of six (6) months after the
end of the Research Period, the purpose of which is to permit the RMC to
identify Therapeutic Candidates; provided, however, that if this Agreement is
terminated prior to or during the Tail End Period, the Tail End Period shall be
deemed to end upon such termination date.

 


1.31        “Target” shall mean a molecule occurring naturally in the body that
is shown in the Research (whether pursuant to this Agreement or the Novartis
Angiogenesis Collaboration), to directly or indirectly cause or impede
angiogenesis in endothelial tissue, to the extent such molecule (or its binding
to another molecule) is agonized or antagonized by a Therapeutic Candidate.  It
is understood that a particular protein, peptide or Genetic Material could be
both a Therapeutic Candidate and a Target, and in such case such molecule shall
be treated as a “Target” hereunder to the extent that such molecule is used as a
drug discovery target, and shall at the same time be treated as a “Therapeutic
Candidate” hereunder to the extent such molecule is used as a drug or therapy. 
The rights of the Parties with respect to Targets that are also Therapeutic
Candidates are as set forth in Section 2.4.  Rigel's rights to grant Novartis
sublicense rights hereunder to use Targets are as set forth in Section 2.1(b). 
The exclusion of Novartis' research and research results using Targets from the
Novartis Angiogenesis Collaboration (and therefore the provisions of this
Agreement) are as set forth in Section 1.15.

 

1.32        “Therapeutic Candidate” shall mean a peptide, protein or Genetic
Material discovered, identified, produced or tested during the Research Period
pursuant to the Research (whether pursuant to this Agreement or pursuant to the
Novartis Angiogenesis Collaboration), or identified during the Tail End Period,
by  either Party, which meets the Success Criteria, and any homologues or
derivatives thereof.  For such purposes, it is understood that if a protein or
peptide meets the Success Criteria, Genetic Material that codes for such protein
or peptide (or homologues or derivatives of such Genetic Material) shall be
within the definition of Therapeutic Candidate (and vice-versa). The rights of
the Parties with respect to Therapeutic Candidates that are also Targets are as
set forth in Section 2.4.

 

1.33        “[ * ] Patents” means the patents listed in Appendix F.

 

ARTICLE 2

 

LICENSES

 

2.1          CG License Grants.

 

(a)           Subject to the terms of the CG License, CG hereby grants to Rigel
a royalty-free, non-exclusive, worldwide license, with the right to sublicense
to Rigel Collaboration Partners, under and to CG’s right, title and interest in
the CG Patents and CG Know-How, and under and to CG’s right, title and interest
in any Program Technology owned solely by CG, all for purposes solely within the
Rigel Field; and hereby waives any claims against Rigel for the practice and use
of the CG Patents and CG Know-How within the Rigel Field prior to the Effective
Date.  Any sublicense granted hereunder to Rigel Collaboration Partners shall be
limited to the purposes of such collaboration (as such purposes are described in
Section 1.22 above).

 

(b)           Subject to Section 2.4 below, CG hereby grants to Rigel:

 

(i)            a royalty-free, exclusive, worldwide license, with the right to
grant and authorize sublicenses, under CG’s right, title and interest in the
Program Technology that is owned jointly by the Parties under Section 4.1(d)
below, and Targets that are similarly owned jointly with Rigel, all to make and
use the Targets for purposes outside the CG Program Field; and

 


(ii)           a royalty-free, exclusive, worldwide license, under CG’s right,
title and interest in the Program Technology that is owned jointly by the
Parties under Section 4.1(d) below, and Targets that are similarly owned jointly
with Rigel, all to make and use the Targets as targets for the purposes of
elucidating protein pathways  and identifying, researching, developing and/or
commercializing proteins, peptides, antibodies, Screened Genetic Material, other
biological agents and synthetic organic molecules that are not themselves
Therapeutic Candidates but that modulate angiogenesis in endothelial tissues
solely in connection with the Novartis Angiogenesis Collaboration.  Such license
does not extend to the making or use of Targets for the purposes of development
and/or commercialization of Therapeutic Candidates in the CG Program Field.

 

It is understood and agreed that the licenses granted above in this Section
2.1(b) shall specifically exclude the right to make or use any Target or
Therapeutic Candidate as a therapeutic agent or for purposes relating to
delivery of a Target or Therapeutic Candidate via Gene Therapy.  The license set
forth in Section 2.1(b)(ii) above shall include the right to grant a sublicense
solely to Novartis under the Novartis Angiogenesis Collaboration and to
authorize further sublicenses by Novartis solely in connection with Novartis’s
research and development programs; provided that any sublicense from Rigel to
Novartis under the rights licensed to Rigel pursuant to Section 2.1(b)(ii) (and
any further sublicense by Novartis under such rights) shall not exceed the scope
of the license granted Rigel pursuant to Section 2.1(b)(ii).  Rigel shall retain
the right to grant to CG the licenses set forth in Section 2.2 of this
Agreement.  If Rigel fails to retain such right under the Novartis Angiogenesis
Collaboration, the license granted Rigel under Section 2.1(b)(ii) shall
terminate.

 

(c)           CG has entered into a license agreement with the [ * ] concerning
the [ * ] Patents which includes the right to sublicense (the “[ * ]
Agreement”); as of the Effective Date, however, the terms under which CG may
grant sublicenses under the [ * ] Agreement make impractical a sublicense to
Rigel under the [ * ] Patents for purposes of the Rigel Field.  In the event
that CG successfully renegotiates the terms of the [ * ] Agreement such that
such sublicense would be practical, CG agrees to discuss in good faith the grant
of a sublicense to Rigel under the [ * ] Patents.  The Parties understand and
agree, however, that CG is not and shall not be obligated to enter into any
agreement with Rigel concerning the [ * ] Patents, that failure to reach such an
agreement for any reason shall not be deemed a breach of this Agreement and that
this Section 2.1(c) shall not be deemed to preclude CG from entering into an
agreement with a third party of any type or at any time concerning the [ * ]
Patents.

 

2.2          Rigel License Grants.

 

(a)           Subject to the terms and prior to the termination or expiration of
the Rigel License, the Parties agree that Rigel shall grant to CG, at CG’s sole
option and upon CG’s request, a royalty-free, non-exclusive, worldwide license,
without the right to sublicense, under Rigel’s right, title and interest in the
Rigel Know-How and Rigel Biological Materials, to make, have made, use, sell,
offer for sale and import products in the CG [ * ] Field.  It is understood that
in no event will CG have any obligation to obtain such license from Rigel. 
Rigel will give CG thirty (30) days prior written notice of the termination of
the Rigel License by Rigel.

 


(b)           Rigel hereby grants to CG:

 

(i)            subject to Section 2.1(b) above, (y) a royalty-free, exclusive,
worldwide license, with the right to grant and authorize sublicenses, under
Rigel’s right, title and interest in the Program Technology (including without
limitation the Therapeutic Candidates) owned solely by Rigel or jointly with CG,
to make, have made, use, sell, offer for sale and import products, and otherwise
exploit the Program Technology, in each case for purposes solely within the CG
Program Field, and (z) a royalty-free, exclusive, worldwide license, with the
right to grant and authorize sublicenses, under any Information and intellectual
property created by Rigel (solely or jointly with Novartis) under the Novartis
Angiogenesis Collaboration, to make, have made, use, sell, offer for sale and
import Therapeutic Candidates within the CG Program Field; and

 

(ii)           subject to rights previously granted to third parties, a
royalty-free, non-exclusive, worldwide license, with the right to grant
sublicenses, under Rigel’s right, title and interest in and to all Patents with
priority dates prior to the Effective Date that claim Therapeutic Candidates, or
the manufacture or use thereof, to make, have made, use and sell products in
Gene Therapy incorporating such Therapeutic Candidates.

 

(c)           In addition, Rigel hereby grants to CG (i) a royalty-free,
non-exclusive license, with the right to sublicense to CG Collaboration
Partners, under Rigel’s right, title and interest in the Targets to make and use
the Targets solely for the research and development of the Therapeutic
Candidates in the Field of Research, and (ii) a royalty-free, non-exclusive
license, with the right to sublicense to CG Collaboration Partners, under any
Information and intellectual property created by Rigel (solely or jointly with
Novartis) under the Novartis Angiogenesis Collaboration, to make and use the
Targets solely for the research and development of the Therapeutic Candidates in
the Field of Research.  For clarity, it is understood and agreed that the
licenses granted to CG under this Section 2.2 specifically exclude the
performance by CG of research on or with a Target which is outside the Field of
Research. Any sublicense granted hereunder to CG Collaboration Partners shall be
limited to the purposes of such collaboration.

 

2.3          Rigel Covenant.  Rigel hereby covenants that neither Rigel nor its
Affiliates will make any claims against CG, its permitted sublicensees,
distributors and customers in the chain of title with CG or its permitted
sublicensees for Patent infringement as a result of activities which are
explicitly permitted under the terms of this Agreement, nor shall Rigel or its
Affiliates authorize a third party to make such a claim, and Rigel agrees to
cooperate with CG in the defense against any such claim by licensees of Rigel.

 


2.4          Molecules That Are Both Targets and Therapeutic Candidates.  With
respect to each particular protein, peptide or Genetic Material that is both a
Target and a Therapeutic Candidate (each a “Dual Molecule”), the parties agree
that (i):  CG shall have (y) the exclusive right to research, develop, make,
have made, use, sell, offer for sale and import such Dual Molecule (including
homologues and derivatives of such Genetic Material) as a therapeutic agent or
such Dual Molecule (including homologues and derivatives of such Genetic
Material) for Gene Therapy, and (z) to make and use such Dual Molecule in
accordance with Sections 2.2(b) and (c); and (ii) Rigel shall have the exclusive
right to research, develop, make, have made and use such Dual Molecule for the
purposes set forth in Section 2.1(b)(i); and (iii) Rigel shall have the
exclusive right to research, develop, make, have made and use such Dual Molecule
for the purposes set forth in Section 2.1(b)(ii).  For the sake of clarity, CG’s
exclusive rights as described in this Section 2.4 shall not be construed to
exclude Rigel or its permitted licensees from making and using such molecule as
a target in research to elucidate protein or other signal transduction pathways
in which such Dual Molecule is involved, or to discover, generate, develop and
commercialize proteins, peptides, antibodies, Screened Genetic Material, other
biological agents and synthetic organic molecules that may or may not modulate
the activity of such Target or pathways but are not themselves Therapeutic
Candidates.  All activities of Rigel with respect to the use of Targets shall
remain subject to the provisions of Section 3.5.

 

2.5          No Other License.  No right or license is granted by either Party
to the other under any other intellectual property other than those items
expressly included in the licenses granted in this Article 2. Accordingly, no
license shall be deemed granted by implication, estoppel or otherwise, if such
license is not expressly and specifically granted in this Article 2.

 

ARTICLE 3

 

RESEARCH

3.1          Research.

 

(a)           Rigel agrees to (i) use diligent efforts to conduct research
within the Field of Research (the “Research”), in accordance with the research
plan (the “Research Plan”) incorporated hereby in, and appended to, this
Agreement as Appendix G, as amended from time to time by written agreement of
the Parties; and (ii) use diligent efforts to meet the goals of the Research
Plan according to the timetables set forth therein.  Without limiting the
foregoing, the Research shall commence on the Effective Date and terminate upon
the earlier of three (3) years after the Effective Date or the termination of
the Agreement (the “Research Period”).  Rigel will commit [ * ] during each year
of the Research Period, or such other allocation as the RMC may decide, provided
that in the event the RMC decides to reallocate FTEs between years, Rigel shall
have no obligation to commit more than [ * ] in total over the entire Research
Period.  It is understood and agreed that the scope of CG’s licenses under
Section 2.2 shall not be limited by (x) the number of FTEs performing the
Research, (y) whether such FTEs are performing research in accordance with the
Research Plan or under the Novartis Angiogenesis Collaboration, or (z) whether
such FTEs are funded by Rigel, Novartis, or some other entity.  The individual
FTEs who will initially conduct the Research are listed in Appendix H and may be
replaced by Rigel, as reasonably agreed by the Parties, with other FTEs of
comparable skill and expertise.  Rigel agrees to test against the Success
Criteria during the Research Period any proteins, peptides and Genetic Material
produced or evaluated in connection with the Research as contemplated in the
Research Plan.

 


(b)           The Parties shall reasonably establish criteria for determining
whether a particular peptide, protein or Genetic Material modulates angiogenesis
in endothelial tissue in assays performed at Rigel, as such criteria are
contemplated in the Research Plan (the “Success Criteria”).

 

3.2          Research Management Committee.  The Parties shall form a research
management committee (the “RMC”) comprised of four (4) individuals, two (2)
being Rigel employees appointed and replaced by Rigel at its discretion, and two
(2) being CG employees appointed and replaced by CG at its discretion.  The size
and composition of the RMC may be modified by mutual agreement of the Parties. 
The RMC shall evaluate the results of the Research set forth in the research
reports pursuant to Section 3.4(a) to assess whether a peptide, protein or
Genetic Material is a Therapeutic Candidate, and perform such other duties as
specifically delegated to the RMC by mutual written agreement of the Parties.

 

3.3          RMC Meetings and Actions.  RMC meetings shall take place at such
times and places as shall be determined by the RMC in order for the RMC to
fulfill its obligations under Section 3.2.  It is expected that the meetings
will alternate between appropriate offices of each Party, or at such other
convenient locations as agreed.  If agreed by its members, the RMC may conduct
meetings by telephone or video conference or other acceptable electronic means,
provided that any decisions made during such meeting are recorded in writing and
confirmed by signature of at least one (1) of the RMC members from each of the
Parties.  All decisions of or actions taken by the RMC shall be by unanimous
approval of all the members of the RMC, and voting on any matters shall be
reflected in the minutes of the meeting at which the vote was taken. If the RMC
is unable to reach unanimous decision on any particular matter or issue, such
matter or issue shall be referred to the chief executive officer of each Party
or their designees for resolution.  It is understood that, for purposes of
determining the Parties’ rights and obligations under this Agreement, the
authority of the RMC shall be limited to deciding those specific issues
specifically delegated to the RMC in other Articles of this Agreement (i.e.,
other than the general matters described in this Article 3).

 

3.4          Reports; Disclosure.

 

(a)           Rigel shall keep CG fully informed of the progress and results of
the Research (including the discovery of Targets and/or Therapeutic Candidates
made through its Research under the Novartis Angiogenesis Collaboration) and
shall provide written reports at or before each RMC meeting describing its
activities, the level of effort applied to, and the results of, the Research,
specifically including Rigel’s determination as to which peptides, proteins or
Genetic Material as of the date of such report meet the Success Criteria.  Such
RMC reports shall be in such form and contain such detail as the RMC shall
determine.  Rigel agrees to fully disclose to CG the Program Technology and the
Targets, and to provide CG with reasonable quantities of Targets and Therapeutic
Candidates generated or utilized in connection with the Research.

 


(b)           Rigel agrees to maintain records of its activities in performing
the Research, in good scientific manner, and to permit CG to have access to such
records upon ten (10) days written notice to Rigel and during regular business
hours, to the extent reasonably necessary to verify that Rigel has met its
obligations under this Section 3.4.

 

3.5          Exclusivity of Efforts.  Except as explicitly set forth in this
Section 3.5, Rigel agrees that neither Rigel nor any of its Affiliates shall
directly or indirectly conduct or sponsor any research, develop or otherwise
commercialize any products or technologies within the Field of Research, other
than pursuant to the Research Plan, during the Research Period and for a period
of one (1) year following the Research Period.  Without limiting the foregoing,
Rigel shall not appoint or license any third party to develop, market, sell or
otherwise distribute such products until after the expiration of one (1) year
following the Research Period.  Notwithstanding the foregoing in this Section
3.5 and subject toSection 2.1(b), Rigel shall be entitled to enter into the
Novartis Angiogenesis Collaboration.

 

ARTICLE 4

 

INTELLECTUAL PROPERTY MATTERS

 

4.1          Ownership and Prosecution.  Subject to the terms of this Agreement,
as between the Parties hereto:

 

(a)           It is understood that CG retains its entire right, title and
interest in the CG Patents and CG Know-How, subject only to the rights expressly
granted to Rigel hereunder, and shall have the right, but not the obligation, to
file, prosecute and maintain any Patents related thereto at its expense.

 

(b)           It is understood that Rigel retains its entire right, title and
interest in the Rigel Biological Materials and Rigel Know-How, subject only to
the rights expressly granted to CG hereunder, and shall have the right, but not
the obligation, to file, prosecute and maintain any Patents related thereto at
its expense.

 

(c)           It is understood that, subject only to the rights expressly
granted to the other Party hereunder, each Party retains its entire right, title
and interest in and to any inventions, discoveries, know-how, trade secrets, and
other information made or developed solely by such Party and/or its consultants
in the course of the performance of this Agreement (“Sole Inventions”), and,
subject to subsection (e) below, shall have the right, but not the obligation,
to file, prosecute and maintain any Patents claiming its Sole Inventions (“Sole
Patents”) in all countries of the world.

 

(d)           Both Parties shall jointly own any inventions, discoveries,
know-how, trade secrets, and other information, that are made jointly by the
Parties in the course of the performance of this Agreement (“Joint
Inventions”).  Subject to subsection (e) below, the RMC shall designate the
Party which shall be responsible for filing, prosecuting and maintaining Patents
claiming Joint Inventions (“Joint Patents”).  All costs and expenses of filing,
prosecuting and maintaining such Joint Patents will be borne equally by the
Parties.  The Party designated by the RMC to perform patenting activities shall
seek the comments of the other Party and shall keep the other informed of the
progress of such prosecution by providing quarterly status reports and copies of
all correspondence between their patent counsel and the patent offices of the
countries where such applications were filed.  Such other Party shall reasonably
assist the Party designated by the RMC in the prosecution of Joint Patents,
including, without limitation, by executing any necessary powers of attorney. 
Subject to the rights and licenses granted to the other Party in Section 2.1(b)
and 2.2(b), it is understood that neither Party shall have any obligation to
account to the other, or obtain the consent of the owner, with respect to the
commercialization, licensing or enforcement of any Joint Inventions or Joint
Patents, and hereby waives any right it may have under the laws of any country
to require such accounting or consent.

 


(e)           CG shall have the right but not the obligation (either itself or
through its designee) to file, prosecute and maintain Patents claiming
Therapeutic Candidates (“Candidate Patents”); provided, however, that for any
molecule that is a Therapeutic Candidate and a Target: (i) CG shall have the
right but not the obligation (either itself or through its designee) to file,
prosecute and maintain Patents claiming uses of such molecule in the CG Program
Field and such Patents also shall be Candidate Patents; and (ii) Rigel shall
have the right, but not the obligation, to file, prosecute and maintain any
Patents claiming the composition of matter of such molecule or claiming any use
of the molecule outside the CG Program Field or in the Rigel Field.  All costs
and expenses of filing, prosecuting and maintaining Candidate Patents will be
borne by the Party that undertakes such prosecution.  The Party undertaking such
prosecution shall seek the comments of the other Party and shall keep the other
Party informed of the progress of such prosecution by providing quarterly status
reports and copies of all correspondence between their patent counsel and the
patent offices of the countries where such applications were filed.  Each Party
shall reasonably assist the other Party in the prosecution of Candidate Patents,
including, without limitation, by executing any necessary powers of attorney and
other documents necessary for such prosecution.

 

(f)            Each Party agrees to keep the other Party fully informed as to
prosecution and maintenance (including without limitation any interference,
opposition or other prosecution or other proceedings) with respect to patents
claiming and disclosing subject matter within the Program Technology.  In the
event that a Party elects not to prosecute or maintain any patent rights in a
Sole Invention comprising Program Technology, it shall promptly notify the other
Party and authorize the other Party to seek or continue such prosecution and
maintenance at such other Party’s expense.  In such case the owner of such Sole
Invention shall cooperate fully with the other Party to facilitate such
prosecution and maintenance.

 

4.2          Infringement and Similar Actions.  As between the Parties hereto:

 

(a)           CG shall have the sole and exclusive right, at its expense, to
prosecute any and all infringement or wrongful use of the CG Patents and CG
Know-How, and (subject to paragraph (c) below) Sole Patents owned by CG and/or
to enter settlements, judgments or other arrangements respecting such
infringement or wrongful use.  CG may retain all damages and other amounts
recovered as a result of any such action, settlement, judgment or other
arrangement.

 


(b)           Rigel shall have the sole and exclusive right, at its expense, to
prosecute any and all infringement or wrongful use of the Rigel Know-How, the
Rigel Biological Materials, and (subject to paragraph (c) below) Sole Patents
owned by Rigel and/or to enter settlements, judgments or other arrangements
respecting such infringement or wrongful use.  Rigel may retain all damages and
other amounts recovered as a result of any such action, settlement, judgment or
other arrangement.

 

(c)           With respect to infringement of any Program Patents in the CG
Program Field, CG shall have the right, but not the obligation, (directly or
through designees) to institute, prosecute and control at its own expense and
for its own benefit, any action or proceeding with respect to such
infringement.  With respect to other infringement of any Program Patents (i.e.,
outside the CG Program Field), Rigel shall have the right, but not the
obligation, (directly or through designees) to institute, prosecute and control,
at its own expense and for its own benefit, any action or proceeding with
respect to such infringement.  If a Party with the right to do so fails to bring
an action or proceeding against a suspected infringer within a reasonable period
after receiving a written request by the other Party to do so, such other Party
shall have the right to bring and control an action against such infringer by
counsel of its own choice and retain for its own account any amounts recovered
from third parties.  If one Party brings any such action or proceeding, the
other Party agrees to be joined as a Party plaintiff if necessary to prosecute
the action and to give the first Party reasonable assistance and authority to
file and prosecute the suit.

 

(d)           Each Party shall promptly notify the other in writing of any
alleged or threatened infringement of Joint Patents of which it becomes aware
and which may adversely impact the rights of the Parties hereunder.  Promptly
upon such notification, the Parties shall meet to discuss the strategy and
appropriate steps to be taken to deal with such infringement. Any recovery
obtained by settlement or otherwise shall be disbursed as follows: first, any
reasonable expenses incurred in connection with such action (including counsel
fees) by both Parties are reimbursed; thereafter, the net recovery shall be
shared between the Parties according to the ratio of their respective
contributions to the litigation costs.  This paragraph shall not be deemed to
limit the Parties’ respective rights to enforce Joint Patents, or to limit the
rights granted under paragraph (c) above.

 


4.3          Third Party Claims.

 

(a)           Except to the extent expressly warranted in Article 7, and subject
to the indemnification obligation in Article 5, CG shall have no liability to
Rigel with respect to any claim, suit or action alleging that the practice of
the license rights granted by CG under Section 2.1 infringes any intellectual
property or other right of a third party. Except to the extent expressly
warranted in Article 7, and subject to the indemnification obligation in Article
5, Rigel shall have no liability to CG or its Affiliates with respect to any
claim, suit or action alleging that the practice of the license rights granted
under Section 2.2 infringes any intellectual property or other rights of a third
party.

 

(b)           Rigel hereby agrees to provide reasonable assistance to CG, at its
request, in defending any action or claim initiated by a third party against CG
arising from any claim that the use or practice of the Rigel Know-How, Rigel
Biological Materials or the Target by CG or its Affiliates infringes that third
party’s proprietary rights.  CG hereby agrees to provide Rigel reasonable
assistance, at its request and expense, in defending any action or claim
initiated by a third party against Rigel or its Affiliates arising from any
claim that the use or practice of the CG Patents or CG Know-How by Rigel or its
Affiliates infringes that third party’s proprietary rights.

 

(c)           If a third party asserts against CG that a patent, trademark or
other intangible right owned by it is infringed by any product in the CG Program
Field derived or resulting from or incorporating Program Technology, CG will be
solely responsible for defending against any such assertions at its cost and
expense.  Each Party will give prompt written notice to the other of any such
claim.  Rigel will assist in the defense of any such claim as reasonably
requested by CG, at CG’s expense, and may retain separate counsel at its own
expense at any time.

 

(d)           Neither Party shall enter into any settlement of any claim which
would admit the invalidity of Patents within the Program Technology without the
other Party’s prior written consent, which consent shall not be unreasonably
withheld or delayed.

 

4.4          Pass-Through Royalties.  In consideration for the licenses granted
herein:

 

(a)           Rigel agrees to pay any amounts which CG is required to pay to
Rockefeller University under the CG License as a result of CG’s grant to Rigel
of license rights to CG Patents or CG Know-How to Rigel or the exercise of the
license rights granted by CG under the CG License.

 

(b)           Rigel agrees to pay CG (i) [ * ] for the license granted to Rigel
hereunder to the CG Patents related to the [ * ] cell lines, and (ii) [ * ] for
each sublicense granted by Rigel under this Agreement.

 

(c)           CG agrees that in the event CG exercises its option to obtain a
license pursuant to Section 2.2(a) above, CG will pay any amounts which Rigel is
required to pay to Stanford University under the Rigel License as a result of
Rigel’s grant to CG of license rights to Rigel Biological Materials or Rigel
Know-How to CG or the exercise of the license rights granted by Rigel under the
Rigel License.  It is understood that unless and until CG obtains such license
rights from Rigel, CG shall not be obligated to pay to Rigel or to Stanford
University any amounts that Rigel is required to pay to Stanford University
under the Rigel License.

 


ARTICLE 5

 

INDEMNIFICATION

 

5.1          CG Indemnity.  CG agrees to indemnify, hold harmless and defend
Rigel, its Affiliates, agents and employees from and against any and all
liabilities, losses, damages, costs, fees and expenses, including reasonable
legal expenses and attorneys’ fees (collectively, “Losses”) arising out of
suits, claims, actions, or demands,  brought or made by a third party (“Third
Party Claim”) against Rigel, its Affiliates, agents and employees, based on (i)
CG’s use and practice of the Rigel Know-How, Rigel Biological Materials, the
Program Technology or the Targets, or (ii) breach of CG’s warranties under
Article 7 below, or (iii) the manufacture, use, handling, storage, sale or other
disposition of Rigel Biological Materials, Program Technology, the Targets or
any products resulting or derived from the Rigel Biological Materials or the
Program Technology by CG, its Affiliates, agents, employees or sublicensees, all
except to the extent such Losses or Third Party Claims result from the
negligence or willful misconduct of Rigel or a breach of Rigel’s warranties
under Article 7 below.

 

5.2          Rigel Indemnity.  Rigel agrees to indemnify, hold harmless and
defend CG, its Affiliates, agents and employees from and against any and all
Losses arising out of any Third Party Claims against CG, its Affiliates, agents
and employees based on (i) Rigel’s use or practice of the CG Patents the CG
Know-How or the Program Technology, (ii) breach of Rigel’s warranties under
Article 7 below, or (iii) the manufacture, use, handling, storage, sale or other
disposition of Program Technology, the Targets or any products resulting or
derived from the Program Technology by Rigel, its Affiliates, agents, employees
or sublicensees, all except to the extent such Losses or Third Party Claims
result from the negligence or willful misconduct of CG, or a breach of CG’s
warranties under Article 7 below.

 

5.3          In the event that a Party is seeking indemnification under this
Article 5, it shall inform the other Party of a claim or suit as soon as
reasonably practicable after it receives notice of the claim or suit, shall
permit the indemnifying Party to assume direction and control of the defense of
the claim or suit (including the right to settle the claim or suit solely for
monetary consideration), and shall cooperate as reasonably requested (at the
expense of the indemnifying Party) in the defense of the claim or suit.  Neither
Party will enter into any settlement or claim pursuant to this Section 5.3 which
is materially adverse to the rights of the other Party herein, without the other
Party’s prior written consent, which will not be unreasonably withheld or
delayed.

 


ARTICLE 6

 

CONFIDENTIALITY

 

6.1          Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, for the term
of this Agreement and for five (5) years thereafter, the Party receiving any
Information or materials furnished to it by the other Party pursuant to this
Agreement (collectively, “Confidential Information”) shall keep confidential and
shall not publish or otherwise disclose or use such Confidential Information for
any purpose other than as provided for in this Agreement.

 

6.2          Exceptions.  The obligations in Section 6.1 shall not apply to any
Information or materials to the extent that the receiving Party can establish by
competent proof that such Information or materials:

 

(a)           was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement; or

 

(d)           was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others.

 

6.3          Authorized Disclosure.  Each Party may disclose the other’s
Confidential Information to the extent such disclosure is reasonably necessary
(i) to exercise the rights granted to such Party hereunder (including the right
to grant sublicenses as permitted by this Agreement provided that prior to any
disclosure to a sublicensee, such sublicensee has executed a confidentiality
agreement with terms corresponding to this Article 6); and (ii) to file or
prosecute patent applications, to prosecute or defend litigation, to comply with
applicable governmental regulations or to conduct preclinical or clinical
trials; provided that if a Party is required by law or regulation to make any
such disclosure of the other Party’s Confidential Information it will, except
where impracticable for necessary disclosures, for example in the event of
medical emergency, give reasonable advance notice to the other Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use its best efforts to secure confidential treatment
of such Confidential Information required to be disclosed.

 

6.4          Survival.  This Article 6 shall survive the termination or
expiration of this Agreement for a period of five (5) years.

 


ARTICLE 7

 

WARRANTY MATTERS

 

7.1          Limited Warranties.  CG hereby represents and warrants to Rigel
that CG has the full right and power to grant the licenses granted to Rigel
under Section 2.1(a).  Rigel hereby represents and warrants to CG that Rigel has
the full right and power to grant the licenses granted to CG under Section 2.2.

 

7.2          General Warranties.  Each of the Parties hereby represents and
warrants to the other that (i) it is a corporation duly organized and validly
existing in good standing under the laws of its state of incorporation, (ii) it
is duly qualified and authorized to enter into and perform its obligations under
this Agreement, (iii) it has full power, authority and legal right to enter into
and perform this Agreement, and (iv) the execution, delivery, and performance of
this Agreement has been duly authorized by all necessary corporate action on the
part of each Party and does not contravene any law binding on it, its Articles
of Incorporation or Bylaws, any indenture, mortgage, contract or other agreement
to which it is a Party or by which it is bound or any laws, governmental rule,
regulation or order.

 

7.3          Intellectual Property Warranties.

 

(a)           Each of the Parties hereby represents and warrants to the other
that (i) it does not Control any Patents that would dominate the Patents
licensed to the other Party hereunder, (ii) it is not aware of any claims of a
third party which would call into question the rights of such Party in the
licensed subject matter or its right to grant the licenses granted to the other
Party hereunder, (iii) it has provided the other Party with all information
concerning royalty obligations pertinent to the licenses granted to the other
Party hereunder; and (iv) it will use commercially reasonable efforts to keep in
force any license agreement from which the license or sublicense granted to the
other Party under this Agreement is derived to the extent that such license
agreement does not provide for a survival of any sublicenses granted by such
Party.

 

(b)           Rigel further warrants to CG that as of the Effective Date (i) to
the best of its knowledge, Rigel’s conduct of the Research, and the manufacture,
sale and use of Therapeutic Candidates will not infringe any third party
intellectual property rights, and without limiting the foregoing, Rigel warrants
that Rigel’s conduct of the Research will not infringe any of the patents listed
in Appendix I hereto; (ii) Rigel does not know of any third party other than
Stanford University having a claim in the Rigel Biological Materials; and (iii)
Rigel has the right to grant to CG a license under the Rigel Biological
Materials and the Rigel Know-How to make, use and sell products in the CG [ * ]
Field.

 

(c)           CG further warrants to Rigel that CG has the right to grant to
Rigel a license under the CG Patents and CG Know-How to make, use and sell
products within the Rigel Field.

 


(d)           Rigel warrants that it has not as of the Effective Date entered
into an agreement with any third party licensing or granting rights to Rigel
technology in the Field of Research.

 

7.4          Limitation on Warranties.  EXCEPT AS PROVIDED IN SECTIONS 7.1, 7.2,
AND 7.3 ABOVE, NEITHER PARTY MAKES ANY WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE AS TO ANY PRODUCT OR PROCESS, OR AS TO THE
VALIDITY OR SCOPE OF ANY PATENTS, OR THAT ANY LICENSED BIOLOGICAL MATERIALS,
PATENTS OR KNOW-HOW WILL BE FREE FROM INFRINGEMENT OF PATENTS OF ANY THIRD
PARTY, OR THAT NO THIRD PARTIES ARE INFRINGING SAME.

 

ARTICLE 8

 

TERM AND TERMINATION

 

8.1          Term of Agreement.  Unless earlier terminated as otherwise provided
in this Article 8, this Agreement shall remain in effect until the expiration of
the last to expire of the CG Patents or Program Patents.

 

8.2          Termination for Breach.  A Party may terminate this Agreement prior
to the expiration of the Agreement in the event that the other Party is in
breach of or default under a material term of the Agreement, and the breaching
Party does not cure such breach or default within thirty (30) days of written
notice thereof from the non-breaching Party.  Subject to Section 8.3 below, upon
any such termination, all the licenses granted by and between the Parties herein
shall terminate; provided that any sublicense granted by a Party hereunder to a
third party prior to such termination shall survive such termination, so long as
the sublicensee agrees to be bound by the applicable terms of this Agreement.

 

8.3          Survival.  Upon expiration or termination of this Agreement, the
rights and obligations under Articles 5 and 6 and Sections 7.4, 8.3, 9.2, 9.3,
9.7 and 9.10 shall continue.  In addition, upon expiration or termination of
this Agreement after the end of the Research Period, the licenses granted under
Article 2 above and the rights and obligations under Article 4 shall survive. 
Further, subject to Sections 2.1(b) and 2.2(b) if they survive the termination
or expiration of this Agreement as provided above, neither Party shall have any
obligation to account to the other, or obtain the consent of the owner, with
respect to the commercialization, licensing or enforcement of any Joint Patents,
and hereby waives any right it may have under the laws of any country to require
such accounting or consent.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1          Relationship of the Parties.  This Agreement creates only
licensor-licensee and sublicensor-sublicensee relationships between Rigel and
CG.  No partnership or other legal relationship is created hereunder.  Neither
Party is, or will be deemed to be, an agent or legal representative of the other
Party for any purpose.  Neither Party will be entitled to enter into any
contracts in the name of or on behalf of the other Party, and neither Party will
be entitled to pledge the credit of the other Party in any way or hold itself
out as having authority to do so.

 


9.2          Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided, however, that a Party may assign this Agreement
without such consent to any Affiliate or to a successor in interest by way of
merger, acquisition, sale or transfer of substantially all of its business or
assets pertaining to the subject matter of this Agreement.  The Agreement will
be binding upon and inure to the benefit of all permitted successors and
assignees of the Parties hereunder, and the name of each Party appearing herein
will be deemed to include the names of such Party’s successors and assignees.

 

9.3          Use of Names.  No Party hereto may use the name of the other Party
in public announcements without the prior consent of the other Party as required
by law or regulation.

 

9.4          Amendment.  No amendment, modification or supplement of any
provision of the Agreement will be valid or effective unless made in writing and
signed by a duly authorized officer of each Party.

 

9.5          Waiver.  No provision of the Agreement will be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.

 

9.6          Headings.  The headings for each article and section in this
Agreement have been inserted for the convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.

 

9.7          Notices.  Any notice or other communication required or permitted
to be given to either Party hereto shall be in writing unless otherwise
specified and shall be deemed to have been properly given and to be effective on
the date of delivery if delivered in person or by facsimile or three (3) days
after mailing by registered or certified mail, postage paid, to the other Party
at the following address:

 

If to Rigel:

Rigel, Inc.

 

240 East Grant Avenue

 

South San Francisco, CA  94080

 

Attn:  Secretary

 

Fax:  650.624.1101

 

 

Copy to:

Cooley Godward, LLP

 

Five Palo Alto Square, 4th Floor

 

3000 El Camino Real

 

Palo Alto, CA  94306

 

Attn: Robert L. Jones, Esq.

 

Fax: 650.849.7400

 

 

If to CG:

Cell Genesys, Inc.

 

342 Lakeside Drive

 

Foster City, CA 94404

 

Attn:  Chief Executive Officer

 

Fax:  650.358.0803

 


9.8          Severability.  Whenever possible, each provision of the Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of the Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
the Agreement.

 

9.9          Entire Agreement of the Parties.  The Agreement will constitute and
contain the complete, final and exclusive understanding and agreement of the
Parties with respect to the subject matter hereof and cancels and supersedes any
and all prior negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter. 
Each Party hereto was represented by counsel in drafting and negotiating this
Agreement, and all Parties are deemed to have contributed to the drafting
hereof.

 

9.10        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California excluding only laws and
rules relating to “choice of law”.  All Parties to this Agreement hereby consent
to the jurisdiction of the courts of the State of California and the Federal
District Court for the Northern District of California for resolution of any
disputes that arise hereunder.

 

9.11        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 


In Witness Whereof, the Parties hereto have amended and restated this Agreement
as of July 1, 2001.

 

Cell Genesys, Inc.

 

Rigel Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Robert Tidwell

 

By:

/s/ Raul R. Rodriguez

 

 

 

 

 

 

 

 

Name:

Robert Tidwell

 

Name:

Raul R. Rodriguez

 

 

 

 

 

 

 

 

 

Title:

VP Corporate Dev.

 

Title:

VP Business Dev.

 

 


APPENDIX A

EXCLUSIVE LICENSE AGREEMENT

 

Exclusive License Agreement made as of January 31, 1996 (the “Effective Date”),
by and between Cell Genesys, Inc. (“Company”), a corporation organized and
existing under the laws of the State of Delaware, having an office at 322
Lakeside Drive, Foster City, California 94404, and The Rockefeller University
(“Rockefeller”), a nonprofit education corporation organized and existing under
the laws of the State of New York, having an office at 1230 York Avenue, New
York, New York 10021-6395.

 

Witnesseth:

 

Whereas, Rockefeller is the owner by assignment from Warren S. Pear, Martin L.
Scott, Garry M. Nolan and David Baltimore (“Inventors”) of the entire right,
title and interest in United States Patent Application Serial No. 08/023,909,
filed February 22, 1993, entitled Production of High Titer Helper-Free
Retroviruses by Transient Transfection, and in the inventions described and
claimed therein (“Licensed Patent Rights”), and in the Biological Materials and
related Know-How, as defined below;

 

Whereas, Rockefeller and the Company entered into a license agreement effective
as of October 25, 1994 (the “Prior Agreement”), pursuant to which Rockefeller
granted to the Company a non-exclusive license to use the Licensed Patent
Rights, Know-How and Biological Materials for research and commercial purposes;

 

Whereas, the parties have agreed to expand the scope of the license and rights
granted to the Company and therefore have agreed to terminate the Prior
Agreement as of the Effective Date, and enter into this Agreement;

 

Whereas, Rockefeller wishes to offer and grant the Company an exclusive license
with regard to the Licensed Patent Rights, Know-How and the Biological Materials
for research and commercial purposes, and seeks to be compensated for the
transfer and use of such rights; and

 

Whereas, the Company wishes to license from Rockefeller the Licensed Patent
Rights, Biological Materials and Know-How for commercial development and
application as herein defined.

 

Now, Therefore, in consideration of the mutual benefits to be derived hereunder,
the parties hereto agrees as follows:

 

1.     Definitions.

 

The following terms will have the meanings assigned to them below when used in
this Agreement.

 


        1.1          “Affiliate” shall mean:

 

(a)           any entity owning or controlling, directly or indirectly, at least
forty-nine percent (49%) of the stock normally entitled to vote for election of
directors of a party; or

 

(b)           any entity at least forty-nine percent (49%) of whose stock
normally entitled to vote for election of directors is owned or controlled,
directly or indirectly, by a party.

 

        1.2          “Biological Materials” shall mean (i) the ecotropic
producer cell line named [ * ] which producer cell line was deposited with the
American Type Culture Collection as of [ * ] and has been assigned Accession No.
[ * ], and any viruses produced thereby; (ii) {Not disclosed by Cell Genesys}
Biological Materials shall also include any direct progeny, mutant, or
derivatives of the [ * ] {Not disclosed by Cell Genesys} cell lines and the
viruses produced thereby.

 

        1.3          “Improvement Technology” means all patent and other
intellectual property rights, and materials relating to inventions, discoveries
or improvements to the Licensed Technology licensed to Rockefeller by any
academic institution, governmental and other not-for-profit entity to which
Rockefeller grants a non-exclusive research license with regard to the Licensed
Technology pursuant to Section 6.3 herein.

 

        1.4          “Know-How” shall mean information and data not generally
known which are owned and in the possession of or available to Rockefeller and
which it is free to divulge as of the Effective Date regarding the preparation
and use of Biological Materials, and pharmacological, biological and clinical
properties of Biological Materials. It is understood that Know-How shall not
include any information or data known by the Company prior to receipt of such
information or data from Rockefeller, as shown by reasonable evidence.

 

        1.5          “Licensed Patent Rights” shall mean:

 

(a)           the patent application(s) concerning the subject matter of this
Agreement which are listed on Exhibit A attached hereto;

 

(b)           all patent applications which are divisions, substitutions,
continuations, continuations-in-part, renewals, or additions of the patent
applications described in (a) hereof,

 

(c)           all foreign counterparts of the applications listed in (a) and (b)
hereof; and

 

(d)           all patents, including reissues, re-examinations and extensions,
which may issue on any of the preceding.

 

        1.6          “Licensed Products” shall mean any and all products the
manufacture, use or sale of which but for the license granted herein would
infringe a Valid Claim or are within the scope of a Pending Claim in the country
in which such products are made or sold.

 

        1.7          “Licensed Technology” shall mean the Licensed Patent
Rights, Biological Materials and Know-How.

 


        1.8          “Net Sales” shall mean [ * ], where [ * ] shall mean the
amount invoiced by the Company or its sublicensees to customers for Licensed
Products less: (i) all trade, cash and quantity credits, discounts, refunds or
government rebates, (ii) amounts for claims, allowances or credits for returns;
retroactive price reductions; chargebacks or the like; (iii) packaging, handling
fees and prepaid freight, sales taxes, duties and other governmental charges
(including value added tax), but excluding what is commonly known as income
taxes; and (iv) provisions for uncollectible accounts determined in accordance
with reasonable accounting practices, consistently applied to all products of
the selling party. [ * ] shall not include sales by the Company to its
Affiliates for resale, provided that if the Company sells a Licensed Product to
an Affiliate for resale, [ * ] shall include the amounts invoiced by such
Affiliate to third parties on the resale of such Licensed Product.
Notwithstanding the foregoing.  [ * ] shall include charges for the separation,
transduction and/or expansion of cells comprising Licensed Products, but
notwithstanding any of the foregoing, shall not include charges for apheresis,
reinfusion, surgical procedures, hospital stays or other charges not directly
attributed to the Licensed Product or to the ex vivo preparation of the Licensed
Product.

 

        1.9          “Party” shall mean the Company or Rockefeller, and
“Parties” shall mean both the Company and Rockefeller.

 

        1.10        “Pending Claim” shall mean a claim of a pending patent
application within the Licensed Patent Rights.

 

        1.11        “Territory” shall mean the entire world.

 

        1.12        “Valid Claim” shall mean a claim of an issued and unexpired
patent included within the Licensed Patent Rights, which has not been held
unenforceable or invalid by a court or other governmental agency of competent
jurisdiction, and which has not been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise.

 

2.     Licensed Rights

 

        2.1          Subject to Section 2.2 below, Rockefeller grants to the
Company and its Affiliates the following licenses:

 

(a)           an exclusive, worldwide, royalty-bearing license under the
Licensed Technology, with the right to grant and authorize sublicenses, to make,
have made, import, have imported, use, sell, offer for sale and otherwise
exploit the Licensed Products in any country of the Territory; and

 

(b)           a non-exclusive, worldwide, royalty-free, irrevocable license
under the Improvement Technology, with the right to grant and authorize
sublicenses, to make, have made, import, have imported, use, sell, offer for
sale and otherwise commercialize products and services in any country of the
Territory.

 

        2.2          The licenses granted by Rockefeller in Section 2.1 (a)
above are subject to any limitations on Rockefeller’s rights arising under the
provisions of the following:

 

(a)           35 United States, Section 201 et seq., and regulations and rules
promulgated thereunder and any agreements implementing the provisions thereof,
or

 

(b)           other applicable laws or regulations to which Rockefeller may be
subject; or

 

(c)           Rockefeller’s Institutional Patent Agreement with the United
States Department of Health and Human Services, dated June 15, 1973, as amended,
which is its formal agreement with the United States Government to implement the
cited provisions of the U.S. Code.

 

        2.3          Rockefeller shall promptly notify the Company of any
Improvement Technology of which it acquires knowledge and provide the Company
all available information relating thereto.

 

        2.4          The licenses herein granted shall continue for the lives of
any issued patents hereunder as the same or the effectiveness thereof may be
extended by any governmental authority, rule or regulation applicable thereto.

 

3.     Transfer Of Biological Materials And Know-How

 

        3.1          The parties acknowledge that pursuant to the Prior
Agreement, Rockefeller transferred to the Company a quantity of Biological
Materials and such Know-How to allow the Company to establish a viable cell
culture of said Biological Materials for the Company’s purposes. The Company is
permitted to cultivate and use said Biological Materials, subject to the terms
and conditions of this Agreement. On the Effective Date, Rockefeller shall
notify the American Type Culture Collection (“ATCC”) that the Company is
authorized to receive samples of the Biological Materials deposited with the
ATCC and to deliver such materials to the Company at the Company’s request, and
that the Company has the right to authorize third parties to receive one or more
samples of the Biological Materials, on such terms as the Company may indicate
to the ATCC.

 

        3.2          Should the Company exhaust the quantity of Biological
Materials within six (6) months of the date of execution hereof, so that a
viable cell culture of said Biological Materials no longer exists, Rockefeller
shall authorize the ATCC to provide the Company with a quantity of Biological
Materials sufficient to reestablish the Company’s viable colony thereof.

 

        3.3          Within sixty (60) days of the Effective Date, Rockefeller
shall deliver to the Company tangible copies of all existing Know-How which it
did not previously provide to the Company pursuant to the Prior Agreement.

 

4.     Payments

 

        4.1          In consideration of the rights and licenses granted
hereunder, the Company shall pay or cause to be paid to Rockefeller amounts as
follows:

 

(a)           {Not disclosed by Cell Genesys}

 

(b)           {Not disclosed by Cell Genesys}

 

(c)           {Not disclosed by Cell Genesys}

 


(d)           a royalty of [ * ] of Net Sales of Licensed Products sold by the
Company within the scope of a Valid Claim within the Licensed Patent Rights in
the country they are made or sold.

 

Notwithstanding the above, the royalty due Rockefeller on Net Sales of Licensed
Products, the manufacture, use or sale of which would not infringe a Valid Claim
in the country for which they are sold but which are within the scope of a
Pending Claim in such country, shall be fifty percent (50%) of the royalty due
under Section 4. l(d).

 

        4.2          In the event that a Licensed Product is sold in combination
as a single product with another product whose sale and use are not covered by
the Licensed Patent Rights in the country for which the combination product is
sold, Net Sales from such sales, for purposes of calculating the amounts due
under Section 4.1 above, shall be calculated by multiplying the Net Sales of
that combination by the fraction A/(A + B), where A is the gross selling price
of the Licensed Product, as the case may be, sold separately, and B is the gross
selling price of the other product sold separately. In the event that no such
separate sales are made by the Company, Net Sales for royalty determination
shall be as reasonably allocated by the Company between such Licensed Product
and such other product, based upon their relative importance and proprietary
protection.

 

        4.3          Licensed Products sold, leased or otherwise distributed by
the Company’s sublicensees shall be considered to be sales, leases or disposals
of Licensed Products by the Company for purposes of royalty payments and reports
under this Agreement. The obligation to pay royalties pursuant to this Agreement
is imposed only once with respect to the sale of a particular Licensed Product
regardless of the number of claims or patents that cover such Licensed Product.
The Company shall have no obligation to pay royalties on Licensed Products used
in research and development, in clinical trials or other noncommercial purposes,
or distributed as samples.

 

        4.4.         The Company’s obligation to pay royalties hereunder shall
continue on a country-by-country basis until (i) the expiration of the
last-to-expire issued patent within the Licensed Patent Rights in such country,
or (ii) [ * ] following the first commercial sale of a Licensed Product in a
country, if no patent covering such Licensed Product has been issued in such
country. Thereafter, the Company shall have a fully paid up license under
Licensed Patent Rights, Biological Materials and Know-How to make, have made,
use, sell, lease, import, have imported, offer for sale or otherwise exploit the
Licensed Product(s) for any use in that country.

 

        4.5          {Not disclosed by Cell Genesys}

 

        4.6          {Not disclosed by Cell Genesys}

 

        4.7          Unless this Agreement is terminated earlier, within sixty
(60) days following the first achievement by the Company or a sublicensee of the
following milestones with respect to the first Licensed Product within the scope
of a Valid Claim within the Licensed Patent Rights, the Company shall pay to
Rockefeller [ * ] milestone payments as follows:

 


 

Event

 

Payment

 

Enrollment of first patient in a Company-sponsored [ * ] clinical trial of a
Licensed Product

 

$

[ * ]

 

Enrollment of first patient in a Company-sponsored [ * ] clinical trial of a
Licensed Product

 

$

[ * ]

 

Approval of NDA in U.S. of a Licensed Product

 

$

[ * ]

 

 

        4.8          Upon commencement of commercial sales of any Licensed
Products which generate a royalty to Rockefeller pursuant to this Agreement, the
Company shall within ninety (90) days of the close of the fiscal semi-annual
period, provide semi-annual reports to Rockefeller showing the total Net Sales
of Licensed Products sold, leased or otherwise disposed of during such period
and the calculation of royalties thereon. Any royalty then due and payable shall
be included with such report.  All reports provided hereunder by the Company
shall be the Confidential Information of the Company, subject to Section 7
herein. The Company’s records shall be open to inspection by an independent
certified public accountant designated by Rockefeller for three (3) years from
the submission of such reports and payments, subject to execution of a
confidentiality agreement reasonably acceptable to the Company, once per
calendar year at reasonable times, at Rockefeller’s expense, for the sole
purpose of verifying the accuracy of the reports and royalty payments made by
the Company. The accountant shall report to Rockefeller only whether there has
been an underpayment and, if so, the amount thereof.

 

5.     Times And Currencies Of Payment

 

        5.1          Royalty payments shall be made in United States dollars or
if sales are made in the currency of other countries, royalties shall be
calculated in the currency of such other country and be converted into United
States dollars using the applicable exchange rate for sale of U.S. dollars
listed by the foreign exchange desk of the Bank of America on the last day of
the applicable reporting period.

 

        5.2          If at any time legal restrictions prevent the prompt
remittance of part or all royalties by the Company with respect to any country
where a Licensed Product is sold, the Company shall have the right and option to
make such payment by depositing the amount thereof in local currency to an
account in the name of Rockefeller in a bank or other depository in such
country.

 

6.     Sublicensees

 

        6.1          The Company and its Affiliates shall have the right to
grant and authorize sublicenses under the Licensed Technology and Improvement
Technology to commercial entities for research purposes and for commercial
purposes, including without limitation, to make, have made, import, have
imported, use, lease, offer for sale and sell Licensed Products in the
Territory.

 

        6.2          The Company shall have the sole discretion to determine the
financial and other terms on which any sublicenses shall be granted under the
Licensed Technology, subject to the provisions herein. Any sublicense(s) granted
by the Company under this Agreement shall be subject and subordinate to the
terms and conditions of this Agreement, except the financial terms of the
sublicense(s) may require greater payments than the financial terms in this
Agreement.

 


        6.3          Notwithstanding Section 2.1 above, Rockefeller, on behalf
of the Company, may continue to grant limited, non-transferable, research
sublicenses to academic institutions, governmental and other not-for-profit
entities using the form sublicense agreement attached hereto as Exhibit B.
Rockefeller shall not enter into or agree to enter into any agreement with such
an entity which deviates in any way from the form agreement set forth in Exhibit
B, without the prior written consent of the Company. Rockefeller shall provide
the Company with a copy of each such research license entered by Rockefeller
promptly following the execution of such agreement.

 

        6.4          In the event of any termination of this Agreement, any
sublicenses granted under or this Agreement shall also terminate unless such
sublicensees provide Rockefeller written notice that they will abide by the
applicable terms of this Agreement.

 

        6.5          In no event shall a default or breach of a sublicensee of a
sublicense granted by the Company pursuant to this Agreement constitute by a
default or breach by the Company of this Agreement or be deemed a valid basis
for the termination of this Agreement.

 

7.     Confidential Information

 

        7.1          Each Party and its Affiliates and sublicensees shall treat
as confidential all Confidential Information received from the other Party
hereto, shall not use such Confidential Information except as expressly set
forth herein or otherwise authorized in writing, shall implement reasonable
procedures to prohibit the disclosure, unauthorized duplication, misuse or
removal of such Confidential Information and shall not disclose such
Confidential Information to any third party except as may be necessary and
required in connection with the rights and obligations of such party under this
Agreement, and subject to confidentiality obligations at least as protective as
those set forth herein. Without limiting the foregoing, each of the parties
shall use at least the same procedures and degree of care which it uses to
prevent the disclosure of its own confidential information to prevent the
disclosure of Confidential Information of the other Party. As used herein, the
term “Confidential Information” shall mean any information expressly designated
as Confidential Information in this Agreement and information disclosed by one
Party to another pursuant to this Agreement which is in written, graphic,
machine readable or other tangible form and is marked “Confidential” to indicate
its confidential nature. Confidential Information may also include oral
information disclosed by one Party to another pursuant to this Agreement,
provided that such information is designated as confidential at the time of
disclosure and within thirty (30) days after its oral disclosure is reduced to a
written summary by the disclosing Party, which summary is marked in a manner to
indicate its confidential nature and delivered to the receiving Party.

 


        7.2          Notwithstanding the above, neither Party has any obligation
of confidence under this Agreement with respect to any information which:

 

(i)            may be demonstrated to have been known to the receiving Party
prior to the time of disclosure thereof by the disclosing Party; or

 

(ii)           without breach of this Agreement, has been published or is
otherwise available to the public at any time whether before or after the time
of disclosure to such Party; or

 

(iii)         is at any time lawfully received by such Party from a third party
who has no obligation of confidence to a Party in respect hereof.

 

        7.3          Each Party hereto may disclose another’s Confidential
Information to the extent such disclosure is reasonably necessary in filing or
prosecuting patent applications, prosecuting or defending litigation, complying
with applicable governmental regulations or otherwise submitting information to
tax or other government authorities, making a permitted sublicense or other
exercise of its rights hereunder or conducting clinical trials, provided that if
a Party is required to make any such disclosure of another Party’s secret or
Confidential Information, other than pursuant to a confidentiality agreement, it
will give reasonable advance notice to the latter Party of such disclosure
requirement and, will use its best efforts to secure confidential treatment of
such information prior to its disclosure (whether through protective orders or
otherwise).

 

8.     Representations And Warranties

 

        8.1          Rockefeller represents and warrants that: (i) it is a
nonprofit corporation duly organized, validly existing and in good standing
under the laws of New York; (ii) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of
Rockefeller; (iii) it is the sole and exclusive owner of all right, title and
interest in the Licensed Patent Rights; (iv) the Licensed Patent Rights are free
and clear of any lien, security interest or restriction on transfer or license;
(v) Rockefeller has not previously granted, and will not grant during the term
of this Agreement, any right, license or interest in and to the Licensed Patent
Rights, Biological Materials and Know-How, or any portion thereof, in conflict
with the rights, exclusive license and interest granted to the Company herein;
(vi) it has complied fully with all requirements of 35 U.S.C. § 201 et seq. and
all implementing regulations with respect to perfecting its interest in the
Licensed Patent Rights; (vii) Exhibit A contains a complete and accurate listing
of all Licensed Patent Rights existing as of the Effective Date; and (viii)
there are no actions, suits, investigations, claims or proceedings pending in
any way relating to the Licensed Patent Rights, Biological Materials or
Know-How.

 

        8.2          The Company represents and warrants that: (i) it is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; and (ii) the execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action on
the part of the Company.

 

        8.3          ROCKEFELLER EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED OR
EXPRESS WARRANTIES AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE OF BIOLOGICAL MATERIALS, LICENSED
PROCESSES OR LICENSED PRODUCTS CONTEMPLATED BY THIS AGREEMENT. FURTHER,
ROCKFELLER HAS MADE NO FORMAL INVESTIGATION AND THEREORE CAN MAKE NO
REPRESENTATION THAT BIOLOGICAL MATERIALS SUPPLIED BY IT OR THE METHODS USED IN
MAKING OR USING SUCH MATERIALS ARE NOW OR WILL REMAIN FREE FROM LIABILITY FOR
PATENT INFRINGEMENT.

 


9.     {Not disclosed by Cell Genesys}

 

        9.1          {Not disclosed by Cell Genesys}

 

        9.2          {Not disclosed by Cell Genesys}

 

10.  Publicity

 

The Company will not use either directly or by implication the name of
Rockefeller, or the name of any member of the faculty or staff thereof for any
commercial or promotional purposes without prior notification and written
agreement of Rockefeller. Except as expressly provided herein, the Parties agree
not to disclose the terms of this Agreement to any third party without the prior
written consent of the other Party to the fact and form of such disclosure,
except as required by securities or other applicable laws, to prospective
investors and to such party’s accountants, attorneys and other professional
advisors. Notwithstanding the above, the Company may disclose the existence of
this Agreement and issue a press release, reasonably acceptable to Rockefeller,
describing this Agreement and the rights granted the Company by Rockefeller
under this Agreement, and disclose to actual and potential sublicensees the
rights granted the Company by Rockefeller under this Agreement.

 

11.  Patents

 

        11.1        Except as set forth in Section 11.4, the Company shall have
the sole right to control the preparation, filing, prosecution and maintenance
of the Licensed Patent Rights, and any interference or opposition proceeding
relating thereto, using patent counsel of its choice. The Company shall consult
with Rockefeller regarding the prosecution of any such patent applications, by
providing Rockefeller a reasonable opportunity to review and comment on all
proposed submissions to any patent office before submittal, and provided further
that the Company shall keep Rockefeller reasonably informed as to the status of
such patent applications by promptly providing Rockefeller copies of all
communications relating to such patent applications that are received from any
patent office. If the Company informs Rockefeller in writing that the Company no
longer wishes to conduct such activities with regard to any such patent
applications or patents in any country, then Rockefeller will be free, at its
discretion and expense to either abandon the subject patent applications or to
continue such activities, and the Company shall have no further rights with
respect to the applicable patent applications or patents in such countries.

 

        11.2        During the term of the Agreement, the Company shall be
responsible for one hundred percent (100%) of the expenses incurred in
connection with the activities set forth in Section 11.1. above. {Not disclosed
by Cell Genesys} With respect to patent-related costs incurred after the
Effective Date, the Company shall reimburse Rockefeller within thirty (30) days
following invoice for such costs, in a form reasonably acceptable to the
Company.

 


        11.3        If either Party hereto becomes aware that any Licensed
Patent Rights are being or have been infringed by any third party, such Party
shall promptly notify the other Party hereto in writing describing the facts
relating thereto in reasonable detail. The Company shall have the initial right,
but not the obligation, to institute, prosecute and control any action, suit or
proceeding (an “Action”) with respect to such infringement, including any
declaratory judgment action, at its expense, using counsel of its choice;
provided, however, during the pendency of any such Action, the Company shall be
entitled to place any royalties otherwise due Rockefeller hereunder in a
separate account controlled by the Company. If the pertinent Licensed Patent
Rights are found invalid or unenforceable in such an Action, or any appeal
thereof, the Company may retain the amounts placed in such account without
further obligation to Rockefeller with regard thereto. If the Licensed Patent
Rights are not held invalid or unenforceable in such an Action, or any appeal
thereof, the Company shall promptly pay the amounts deposited in such account to
Rockefeller. Any amounts recovered from third parties in any such Action shall
be retained by the Company. In the event the Company fails to initiate or defend
any Action involving the Licensed Patent Rights within one (1) year of receiving
notice of any commercially significant infringement, Rockefeller shall have the
right, but not the obligation, to initiate and control such an Action, and the
Company shall cooperate reasonably with Rockefeller, at Rockefeller’s request,
in connection with any such Action. Any amounts recovered in such Action shall
be used first to reimburse the Company and Rockefeller for the expenses incurred
in connection with such Action, and any remainder retained by Rockefeller.

 

        11.4        In the event the parties believe an interference may be
declared or an interference is declared between any patent application or patent
within the Licensed Patent Rights and any patent application or patent owned or
controlled by the Company relating to the production of high titer retroviruses,
the parties agree to amicably settle any such prospective or actual interference
in accordance with the procedure set forth on Exhibit C. The Company shall have
the exclusive right to initiate such settlement procedure after consultation
with Rockefeller. In the event of any such prospective or actual interference
and the settlement thereof, each Party shall pay its own costs associated
therewith and the parties shall equally share the costs of any arbitration,
including without limitation, administration and arbitrator fees. It is
understood and agreed that in the event an interference is declared, neither
Patty shall have an obligation to participate in such a proceeding, but each
hereby acknowledges that it understands that a failure to participate may result
in an adverse outcome which could have a material adverse impact on such Party.
It is further understood and agreed that any patent applications and patents
within the Licensed Patent Rights which are involved in any interference shall
remain subject to the license granted the Company herein.

 


12.  Licensed Product Liability

 

The Company agrees to indemnify, defend and hold harmless Rockefeller and its
trustees, officers, agents, faculty, employees, and students (the
“Indemnitees”), from any and all liability arising from injury or damage to
persons or property resulting directly or indirectly from the Company’s
acquisition, use, manufacture, sublicense or sale of any Licensed Product
covered by Licensed Patent Rights or Know-How licensed hereunder.
Notwithstanding the foregoing, the Company expressly retains any and all claims
it may have against Indemnitees arising from Indemnitees’ negligence or willful
misconduct. The Company’s obligation to indemnify the Indemnitees under this
Section 11 shall not apply unless the indemnified Party promptly notifies the
Company of any claim or liability subject to this Section 12 and cooperates
fully with the Company in the defense of any such claim or proceeding.  The
Company further agrees to obtain, prior to the first commercial sale of a
Licensed Product, and maintain in force for at least fifteen (15) years
following the last sale of a Licensed Product, product liability insurance
coverage of at least one million ($1,000,000) dollars or a lesser amount as
appropriate to the risk as determined by reference to reliable standards in the
industry, such insurance to specifically name Rockefeller as an additional
insured.

 

13.  Notices

 

Any notice required to be given pursuant to this Agreement shall be in writing
and may be made by personal delivery or by registered or certified mail, return
receipt requested, by one Party to the other Party at the addresses noted below:

 

In the case of the Company, notice should be sent to:

 

Cell Genesys, Inc.

322 Lakeside Drive

Foster City, California 94404

Attn: Senior Vice President, Corporate Development

 

In the case of Rockefeller, notice should be sent to:

 

The Rockefeller University

1230 York Avenue

New York, New York 10021

Attn: Office of the General Counsel

 

14.  Law To Govern

 

This Agreement shall be interpreted and governed in accordance with the laws of
the State of New York.

 

15.  Assignment

 

This Agreement may not be assigned by either Party without the prior written
consent of the other; provided, however, the Company may assign this Agreement
in connection with the transfer of all or substantially all of its business
relating to the subject matter of this Agreement whether by sale, merger,
operation of law or otherwise.

 


16.  Termination

 

        16.1        The Company shall have the right to terminate this Agreement
at any time with respect to any Licensed Patent Right or any country upon ninety
(90) days prior written notice to Rockefeller. Such termination shall
automatically terminate the license rights provided in Section 2 with respect to
such Licensed Patent Rights hereof in such country but shall not relieve the
Company of the obligation to pay royalties for any period prior to the effective
date of termination.

 

        16.2        Either Party may terminate this Agreement in the event of a
material breach by the other Party which is not cured within a reasonable time,
provided only that the offending Party is given notice of the breach and not
less than ninety (90) days in which to cure such breach.

 

        16.3        Sections 2.4, 6.4 and 24.3 and Articles 7, 8, 10, 12, 14, 17
and 25 shall survive expiration or termination of this Agreement for any reason.

 

17.  Resolution Of Disputes

 

The Parties agree that in the event of it dispute between them arising from,
concerning, or in any way relating to this Agreement, the Parties shall
undertake good faith efforts to resolve the same amicably between themselves.

 

18.  Force Majeure

 

The Parties shall not be liable in any manner for failure or delay in
fulfillment of all or part of this Agreement, directly or indirectly caused by
acts of God, governmental orders or restrictions, war, war-like conditions,
revolution, riot, looting, strike, lockout, fire, earthquake, flood or other
similar or dissimilar cause or circumstances beyond the nonperforming Party’s
control. The nonperforming Party shall promptly notify the other Party of the
cause or circumstance and shall recommence its performance of its obligations as
soon as practicable after the cause or circumstance ceases.

 

19.  Binding Upon Successors And Assigns

 

Subject to the limitations on assignment herein, this Agreement shall be binding
upon and inure to the benefit of successors in interest or assigns of
Rockefeller and the Company. Any such successor or assignee of a Party’s
interest shall expressly assume in writing the performance of all the terms and
conditions of this Agreement to be performed by said Party.

 

20.  Independent Contractors

 

The relationship between Rockefeller and the Company is that of independent
contractors. Rockefeller and the Company are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. Rockefeller shall have
no power to bind or obligate the Company in any manner, other than as is
expressly set forth in this Agreement. Likewise, the Company shall have no power
to bind or obligate Rockefeller in any manner, other than as is expressly set
forth in this Agreement.

 


21.  Severability

 

If any provision of this Agreement is ultimately held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

22.  No Waiver

 

Any delay in enforcing a Party’s rights under this Agreement or any waiver as to
a particular default or other matter shall not constitute a waiver of such
Party’s rights to the future enforcement of its rights under this Agreement,
excepting only as to an express written and signed waiver as to a particular
matter for a particular period of time.

 

23.  No Implied Obligations

 

It is understood and agreed that nothing in this Agreement shall be deemed to
prevent the Company from commercializing technology or products similar to or
competitive with the Licensed Technology or the Licensed Products. Nor shall
anything in this Agreement impair the right of the Company to independently
acquire, license, develop or have others develop for it technology performing
similar or equivalent functions as the Licensed Technology, or to develop,
market or distribute products based on such technology in addition to or in lieu
of the Licensed Products.

 

24.  Compliance With Laws. Regulations And Standards

 

        24.1        The Company recognizes that the use of Biological Materials
carries with it certain safety risks to both the environment and the population
that are inherent in such materials, and shall exercise prudent scientific
laboratory procedures in the use of said Biological Materials.

 

        24.2        The inventors and Rockefeller recognize and have advised
that the Biological Materials may be used to create infectious retroviruses with
a broad host range, that the supplied materials may be used to create
retroviruses that can infect human cells in both vitro and in vivo, that the
Biological Materials and all materials derived thereof should be handled and
used with all due care in accordance with generally acceptable scientific
guidelines establishing appropriate precautions and approved by the
Institutional Biosafety Committee or similar authority at the Company.

 

        24.3        The Company shall bear all risk to the Company and/or to any
others resulting from use, directly or indirectly, to which the Company puts the
Biological Materials or any progeny or cells or cell lines derived from it.

 

25.  No Consequential Damages

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF ANY BREACH OF THIS AGREEMENT.

 


26.  ENTIRE UNDERSTANDING

 

This Agreement with its Exhibits represents the entire understanding between the
Parties with respect to the subject matter hereof and supersedes any other
agreement, expressed or implied, by the Parties with respect to the Licensed
Patent Rights, Biological Materials, Know-How and Improvement Technology, and
supersedes and merges all prior negotiations, discussions and agreements,
including without limitation, the Prior Agreement between the parties. This
Agreement may not be amended or modified except in a written document signed by
authorized representatives of the Parties.

 

In Witness Whereof, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

Cell Genesys, Inc.

 

 

 

 

 

By:

/s/ R. Scott Greer

 

 

 

 

Title:

Senior Vice President

 

 

Corporate Development

 

 

 

 

Date:

February 2, 1996

 

 

 

 

 

 

 

The Rockefeller University

 

 

 

 

 

 

 

By:

/s/ William H. Griesar

 

 

 

 

Title:

Vice President and General Counsel

 

 

 

 

Date:

January 31, 1996

 


EXHIBIT “A”

 

LICENSED PATENT RIGHTS

 

United States Serial No. 08/023,909

 

PCT Application No. PCT/US94/01983

 


AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

This Amendment to Exclusive License Agreement (“Amendment”), effective as of
November 3, 1998, by and between Cell Genesys, Inc.,(“Company”), a corporation
organized and existing under the laws of the State of Delaware, having an office
at 342 Lakeside Drive, Foster City, California 94404, and The Rockefeller
University (“Rockefeller”), a nonprofit education corporation organized and
existing under the laws of the State of New York, having an office at 1230 York
Avenue, New York, New York 10021-6395 (Company and Rockefeller collectively, the
“Parties”).

 

Background

 

The Parties desire to amend that certain Exclusive License Agreement by and
between Company and Rockefeller effective as of January 31, 1996 (the
“Agreement”) as set forth herein below.

 

Now, Therefore, the Parties agree as follows:

 

1.             Amendment. This Amendment hereby amends the Agreement to
incorporate the terms and conditions set forth in this Amendment. The
relationship of the Parties shall continue to be governed by the terms and
conditions of the Agreement, as amended herein; and in the event that there is
any conflict between the terms and conditions of the Agreement and this
Amendment, the terms and conditions of this Amendment shall control. As used in
this Amendment, all capitalized terms shall have the meanings defined for such
terms in this Amendment or, if not defined in the Amendment, the meanings
defined in the Agreement.

 

Modification To The Agreement.

 

Section 4.6 of the Agreement is hereby amended to read in its entirety as
follows:

 

“4.6        Commercial Sublicenses. It is understood and agreed that Company
shall have the right, at its sole discretion, to grant Commercial Sublicenses to
third parties {Not disclosed by Cell Genesys}.  As used herein, “Commercial
Sublicense” shall mean Commercial Target Sublicenses and any other sublicense
right granted under the Licensed Technology; provided, however, Commercial
Sublicenses shall exclude rights granted by Company to a third party pursuant to
an agreement substantially in the form of Exhibit D to this Agreement (i.e.,
research sublicenses).”

 

The Agreement is hereby amended to add the following new Section 4.9:

 

“4.9        Commercial Target Sublicenses. Subject to the terms and conditions
set forth in this Section 4.9 below and without limiting the provisions of
Section 4.6 above or Article 6 below, Company shall have the right to grant and
authorize Commercial Target Sublicenses to third parties (each such third party,
a “Commercial Target Sublicensee”) on terms and conditions as Company deems
appropriate in its sole discretion.

 


(a)           Milestone and Maintenance Fees. In addition to amounts payable
pursuant to Section 4.3 above and in consideration of Company’s right to grant
and authorize Commercial Target Sublicenses pursuant to this Section 4.9 {Not
disclosed by Cell Genesys}.  Payments due under this Section 4.9(a) shall be due
and payable within sixty (60) days after the calendar quarter in which the
Milestone Fee or Maintenance Fee, as applicable, is received by Company {Not
disclosed by Cell Genesys}.

 

(b)           Terms. For purposes of this Section 4.9 the following capitalized
terms shall have the following meanings. “Commercial Target Sublicense” shall
mean a sublicense under the Licensed Technology that includes the right to
conduct Target Validation using the Licensed Technology.  “Target Validation”
shall mean the process by which the function of nucleotide sequences are
identified, determined and/or confirmed; and/or the function of nucleotide
sequences are identified, determined and/or confirmed as being significant in a
disease or other biological pathway in which pharmacological or other
intervention is sought to affect the function of that pathway. {Not disclosed by
Cell Genesys}.

 

(c)           Survival.  Subject to Section 6.4 below, Commercial Sublicenses,
including Commercial Target Sublicenses, shall survive the termination of this
Agreement, provided that the Commercial Sublicensee or Commercial Target
Sublicensee, as the case may be, agrees to be bound by the applicable terms and
conditions of this Agreement.”

 

Entire Agreement. Together the Agreement (including the Exhibits thereto) and
this Amendment constitute the entire agreement between the Parties in connection
with the subject matter thereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties.

 

In Witness Whereof, the Parties have executed this Amendment.

 


 

Cell Genesys, Inc.

 

 

 

 

 

 

 

By:

  /s/ Bruce A. Hironaka

 

 

 

 

 

 

 

 

 

 

 

Title:

Vice President, Corp. Devel.

 

 

 

 

 

 

 

 

 

 

 

Date:

November 16, 1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ William A. Griesar

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

 

Date:

 

11/3/98

 


APPENDIX B

 

BOSC 23 CELL LINE

 

CGI Docket Number

 

Application, Patent

Number or Publication Number

 

Filing Data, Grant date, or Publication Date

 

Title/Inventors

 

 

 

 

 

 

 

The Rockefeller University

 

PCTWO94/19478 (US application corresponding to the PCT)

 

 

 

Production of High Titer Helper-Free Retroviruses by Transient Transfection Pear
et al.

 

 

 

 

 

 

 

The Rockefeller University

 

US 08/693,160

 

6/12/96

 

Production of High Titer, Helper-Free Retroviruses by Transient Transfection
Pear, et al.

 

KATÔ

 

CGI Docket Number

 

Application, Patent

Number or Publication Number

 

Filing Data, Grant

date, or Publication Date

 

Title/Inventors

 

 

 

 

 

 

 

CELL 13.0

 

US 5,834,256 (Patent)

 

November 10, 1998

 

Method for Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of Mammalian Cells Finer et al.

 

 

 

 

 

 

 

CELL 13.1

 

US 5,686,279 (Patent)

 

November 11, 1997

 

Method for Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of Mammalian Cells Finer et al.

 

 

 

 

 

 

 

CELL 13.1 PCT

 

WO 94/29438

 

December 22, 1994

 

Method for Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of Mammalian Cells Finer et al.

 

 

 

 

 

 

 

CELL 13.2

 

US 5,858,740 (Patent)

 

January 12, 1999

 

Method of Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of Mammalian Cells Finer et al.

 

 

 

 

 

 

 

CELL 13.3

 

US 08/517,488

 

August 21, 1995

 

Method for Production of High Titer Virus & High Efficency of Retroviral
Mediated Transduction of Mammalian Cells Finer et al.

 

 

 

 

 

 

 

CELL 13.3 PCT

 

WO 97/07225

 

February 21, 1997

 

Method for Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of Mammalian Cells Finer et al.

 

 

 

 

 

 

 

CELL 13.5 (will be dropped if 13.3 is allowed)

 

US 09/266,956

 

March 11, 1999

 

Method for Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of Mammalian Cells Finer et al.

 

 

 

 

 

 

 

 

 

US 08/914,893

 

8/20/97

 

Method of Production of High Titer Virus & High Efficiency of Retroviral
Mediated Transduction of  Mammalian Cells. Finer, et al.

 


APPENDIX C

 

RIGEL BIOLOGICAL MATERIALS

[ * ] Vectors:

 

 

[ * ]

 


APPENDIX D

 

NOLAN AND NOLAN/ROTHENBERG PATENTS

 

U.S. Patent Application No. 08/589,109, entitled “Methods for Screening for
Transdominant Effector Peptides and RNA Molecules”  (the Nolan/Rothenberg Patent
Application).

 

 

U.S. Patent Applications Nos. 08/789,333, 08/589,911 and 08/963,368, entitled,
“Methods for Screening for Transdominant Intracellular Effector Peptides and RNA
Molecules”  (the Nolan Patent Application).

 


 

APPENDIX E

 

 

LICENSE AGREEMENT

 

BY AND BETWEEN

 

THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY

 

AND

 

RIGEL PHARMACEUTICALS, INC.

 


 

Table of Contents

 

1

Definitions

2.

Grant; Transfer Of Licensed Biological Materials

3.

License Royalties

4.

Patents; New Inventions

5.

Warranties

6.

Indemnity

7.

STANFORD Names And Marks

8.

Sublicense(S)

9.

Term And Termination

10.

Assignment

11.

Arbitration

12.

Notices

13.

Waiver

14.

Applicable Law

15.

Disclaimer Of Agency

16.

Severability

17.

Entire Agreement

18.

Counterparts

 

 


APPENDIX E

 

LICENSE AGREEMENT

 

Effective as of June 1, 1999 (the “Effective Date”), The Board of Trustees of
the Leland Stanford Junior University, a body having corporate powers under the
laws of the State of California (“STANFORD”) and Rigel Pharmaceuticals, Inc., a
Delaware corporation having a principle place of business at 240 East Grand
Avenue, South San Francisco, CA 94080 (“RIGEL”), agree as follows:

 

Recitals

 

A.            STANFORD owns certain [ * ] cell lines and derivatives thereof and
biological components related thereto.

 

B.            RIGEL desires to obtain a non-exclusive license to such materials
for use in the Field, with the right to grant one non-exclusive sublicense to
Cell Genesys, Inc.

 

1.             Definitions.

 

1.1          “Cell Genesys” means Cell Genesys, Inc., a Delaware corporation,
having a principal place of business at 342 Lakeside Drive, Foster City, CA
94404.

 

1.2          “Field” means any and all fields of use, including, without
limitation, any research or commercial field of use.

 

1.3          “Licensed Biological Materials” means the materials listed on
Exhibit A.

 

1.4          “Licensed Know-How” means:

 

(a)           any and all tangible or intangible know-how, trade secrets,
inventions (whether or not patentable), processes, data, and other information
owned by STANFORD as of the Effective Date that are necessary or useful for the
use of the Licensed Biological Materials; and

 

(b)           any modifications or progeny of the information and materials in
subsection (a) above that STANFORD may elect to provide to RIGEL at STANFORD’s
sole and exclusive discretion.

 

1.5          “Patent” shall mean all foreign and domestic patents (including,
without limitation, extensions, reexaminations, reissues, renewals and inventors
certificates) and patents issuing from patent applications (including
substitutions, provisionals, divisionals, continuations and
continuations-in-part).

 


2.             Grant; Transfer Of Licensed Biological Materials.

 

2.1          STANFORD hereby grants, and RIGEL hereby accepts, a worldwide,
non-exclusive license (without the right to sublicense except to Cell Genesys in
the field of human and/or animal gene therapy as provided in Article 8) under
STANFORD’s right, title and interest in the Licensed Biological Materials to
conduct research and development and to use the Licensed Biological Materials to
make, have made, use, import, offer for sale and sell products in the Field.

 

2.2          STANFORD hereby grants, and RIGEL hereby accepts, a worldwide,
non-exclusive license (without the right to sublicense except to Cell Genesys in
the field of human and/or animal gene therapy as provided in Article 8) under
STANFORD’s right, title and interest in the Licensed Know-How to use the
Licensed Know-How in the Field.

 

2.3          STANFORD shall have the right to use the Licensed Know-How and the
Licensed Biological Materials for its own bona fide research, including
sponsored research and collaborations.  In addition, STANFORD shall have the
right to distribute the Licensed Biological Materials.

 

2.4          Promptly after the Effective Date, STANFORD shall transfer to RIGEL
such quantities of the Licensed Biological Materials as RIGEL shall reasonably
request.  Thereafter, STANFORD shall transfer to RIGEL such additional
quantities of Licensed Biological Materials as RIGEL shall reasonably request in
the event that RIGEL’s stock of the Licensed Biological Materials is destroyed
or contaminated.

 

3.             License Royalties.

 

3.1          In partial consideration for the license granted by STANFORD to
RIGEL under Section 2.1, RIGEL agrees to pay to STANFORD the following:

 

(a)           An initial, nonrefundable license issue royalty of [ * ], which
amount shall be paid within thirty (30) days after the Effective Date.

 

(b)           A royalty payment equal to [ * ] on each of the first three (3)
anniversaries of the Effective Date.

 

After the third (3rd) anniversary of the Effective Date, the sublicense shall be
considered perpetual and fully paid-up.

 

3.2          If RIGEL grants to Cell Genesys a sublicense under the Licensed
Biological Materials to use and sell products in the field of human and/or
animal gene therapy, RIGEL shall pay to STANFORD during the term of such
sublicense a sublicense fee as follows:

 


 

Upon signing of the sublicense

 

$

[ * ]

 

On each of the first three (3) anniversaries of the effective date of such
sublicense

 

$

[ * ]

 

On the 4th, 5th and 6th anniversaries of the effective date of such sublicense

 

$

[ * ]

 

 

After the sixth (6th) anniversary of the effective date of such sublicense, the
sublicense shall be considered perpetual and fully paid-up.

 

4.             Patents; New Inventions.

 

Subject to the terms and conditions of this Agreement, any patentable inventions
or discoveries conceived or reduced to practice by the employees, agents or
consultants of one party during the course of the Agreement (“Sole Inventions”)
shall be the property of such party.  Any patentable inventions or discoveries
conceived or reduced to practice jointly by employees, agents or consultants of
STANFORD and RIGEL as determined in accordance with United States rules of
inventorship (“Joint Inventions”) during the course of and pursuant to this
Agreement shall be owned jointly by STANFORD and RIGEL, each to own an undivided
one-half (1/2) interest in such Joint Invention.  Each party shall cooperate
with the other in completing any patent applications relating to Joint
Inventions, and in executing and delivering any instrument required to assign,
convey or transfer to such other party its undivided one-half (1/2) interest.

 

5.             Warranties.

 

5.1          STANFORD’s Office of Technology Licensing represents and warrants
that to the best of its knowledge as of the Effective Date, STANFORD has not
sought or obtained patent protection of the Licensed Biological Materials or any
use thereof in the Field.

 

5.2          STANFORD’s Office of Technology Licensing represents and warrants
that as of the Effective Date, it has no knowledge of claims by third parties
that the use of the Licensed Biological Materials infringes any patents,
copyrights or other rights of third parties.

 

5.3          STANFORD represents and warrants that it has all right, power and
authority necessary to grant the licenses set forth in Article 2 to RIGEL.

 

5.4          RIGEL agrees that nothing in this Agreement grants RIGEL any
express or implied license or right under or to:

 

(a)           U.S. Patent 4,656,134, entitled “Amplification of Eucaryotic
Genes” or any patent application corresponding thereto; or

 


(b)           U.S. Patent 5,070,012, entitled “Monitoring of Cells and
Trans-Activating Transcription Elements” or any patent application corresponding
thereto; or

 

(c)           U.S. Patent 5,804,387, entitled “FACS-Optimized Mutants of the
Green Fluorescent Protein (GFP) or any patent application corresponding thereto.

 

5.5          STANFORD agrees that nothing in this Agreement grants STANFORD any
express or implied license or right under or to U.S. Patent Application Nos.
08/789,333, 08/589,911, or 08/963,368, entitled “Method for Screening for
Transdominant Intracellular Effector Peptides and RNA Molecules,” or any
continuations, divisionals or continuation-in-parts thereof or any patents which
may issue therefrom.

 

5.6          Except as provided in Sections 5.1, 5.2 and 5.3 and as otherwise
expressly set forth in this Agreement, nothing in this Agreement will be
construed as a warranty or representation that anything made, used, sold, or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and trademarks of third parties;
conferring rights to use in advertising, publicity, or otherwise any trademark
or the name of “STANFORD”; or granting by implication, estoppel, or otherwise
any licenses or rights under patents of STANFORD.

 

5.7          EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT, STANFORD MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED.  THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF THE LICENSED BIOLOGICAL
MATERIALS OR LICENSED KNOW-HOW WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK, OR OTHER RIGHTS, OR ANY OTHER EXPRESS OR IMPLIED WARRANTIES.

 

6.             Indemnity.

 

6.1          RIGEL agrees to indemnify, hold harmless, and defend STANFORD,
UCSF-Stanford Health Care and Stanford Health Services and their respective
trustees, officers, employees, students, and agents against any and all claims
by third parties for death, illness, personal injury, property damage, and
improper business practices arising out of the manufacture, use, sale, or other
disposition of the Licensed Biological Materials or any products arising or
derived from Licensed Biological Materials, by RIGEL or RIGEL’s sublicensee(s)
or customers.

 

6.2          STANFORD shall not be liable for any indirect, special,
consequential or other damages whatsoever, whether grounded in tort (including
negligence), strict liability, contract or otherwise. STANFORD shall not have
any responsibilities or liabilities whatsoever with respect to products arising
or derived from Licensed Biological Materials by RIGEL.

 

6.3          RIGEL shall at all times comply, through insurance or
self-insurance, with all statutory workers’ compensation and employers’
liability requirements covering any and all employees with respect to activities
performed under this Agreement.

 


6.4          In addition to the foregoing, RIGEL shall maintain Comprehensive
General Liability Insurance, including Products Liability Insurance, with
reputable and financially secure insurance carrier(s) to cover the activities of
RIGEL and its sublicensee(s) in the amounts and during the periods specified
herein.  Such insurance shall provide minimum limits of liability of One Million
Dollars ($1,000,000) as of the first anniversary of the date upon which RIGEL
first leases a facility in which it will conduct research and development
activities, and of Five Million Dollars ($5,000,000) as of the commencement of
human clinical trials.  Such insurance shall include STANFORD, UCSF-Stanford
Health Care and Stanford Health Services, their trustees, directors, officers,
employees, students, and agents as additional insureds. Such insurance shall be
written to cover claims incurred, discovered, manifested or made during or after
the expiration of this Agreement.  At STANFORD’s request, RIGEL shall furnish a
Certificate of Insurance evidencing primary coverage and requiring thirty (30)
days prior written notice of cancellation or material change to STANFORD. RIGEL
shall advise STANFORD, in writing, that it maintains excess liability coverage
(following form) over primary insurance for at least the minimum limits set
forth above. All such insurance of RIGEL shall be primary coverage; insurance of
STANFORD, UCSF-Stanford Health Care or Stanford Health Services shall be excess
and noncontributory.

 

7.             STANFORD Names And Marks.

 

RIGEL agrees not to identify STANFORD in any promotional advertising or other
promotional materials to be disseminated to the pubic or any portion thereof or
to use the name of any STANFORD faculty member, employee, or student or any
trademark, service mark, trade name, or symbol of STANFORD, UCSF-Stanford Health
Care or Stanford Health Services, or that is associated with any of them,
without STANFORD’s prior written consent, except as required by law.  STANFORD
shall not unreasonably withhold consent under this Section 7.

 

8.             Sublicense(S).

 

8.1          Subject to the provisions of this Article 8, RIGEL may grant a
sublicense to the license rights granted to RIGEL by STANFORD in Sections 2.1
and 2.2 to Cell Genesys solely in the field of human and/or animal gene therapy.

 

8.2          Any sublicense granted by RIGEL to Cell Genesys under this
Agreement shall be subject and subordinate to terms and conditions of this
Agreement, except:

 

(a)           Sublicense terms and conditions shall reflect that any
sublicensee(s) shall not grant a sublicense to a third party; and

 

(b)           The financial obligations of any sublicensee to RIGEL specified in
the sublicense(s) may be different from those obligations set forth in this
Agreement.

 

Any such sublicense(s) also shall expressly include the provisions of Articles 5
and 6 for the benefit of STANFORD and shall survive any termination of this
Agreement.


8.3          RIGEL agrees to provide STANFORD with a copy (with financial terms
redacted) of any sublicense granted to Cell Genesys pursuant to this Article 8
and written notice of the effective date of any termination of such sublicense
prior to the expiration of the Term (as defined in Section 9.1).

 

9.             Term And Termination.

 

9.1          The term of this Agreement shall commence upon the Effective Date
and shall expire upon the later of: (a) the expiration of the last to expire of
any Patents owned by STANFORD at any time which claim inventions in the Licensed
Biological Materials or the Licensed Know-How; or (b) twenty (20) years from the
Effective Date (the “Term”).  In addition, RIGEL may terminate this Agreement
prior to the expiration of the Term by giving STANFORD notice in writing at
least thirty (30) days in advance of the effective termination date selected by
RIGEL.

 

9.2          Either party may terminate this Agreement prior to the expiration
of the Term if the other party is in material breach of any provision hereof and
fails to remedy any such default or breach within thirty (30) days after written
notice thereof to the breaching party.

 

9.3          Surviving the expiration of the Term are:

 

(a)           Any cause of action or claim of RIGEL or STANFORD, accrued or to
accrue, because of any breach or default by the other party prior to the
expiration of the Term; and

 

(b)           Articles 4, 5, 6, 7 and 11; and

 

(c)           Article 8 and Sections 2.1 and 2.2; and the licenses granted
thereunder shall be deemed perpetual and fully paid-up.

 

9.4          Surviving any termination of this Agreement are:

 

(a)           Any cause of action or claim of RIGEL or STANFORD, accrued or to
accrue, because of any breach or default by the other party prior to the
termination of this Agreement; and

 

(b)           Articles 4, 5, 6, 7, 8 and 11 and Section 3.2; and

 

(c)           Sections 2.1 and 2.2 if RIGEL has fulfilled all of its payment
obligations to STANFORD under Section 3.1 prior to such termination; and the
licenses granted thereunder shall be deemed perpetual and fully paid-up.

 


10.          Assignment.

 

This Agreement may not be assigned by either party without the express written
consent of the other party, except that RIGEL may assign the Agreement in
connection with a merger, consolidation or sale of all or substantially all of
RIGEL’s assets.

 

11.          ArbitrationError! Bookmark not defined..

 

11.1        Any controversy arising under or related to this Agreement, and any
disputed claim by either party against the other under this Agreement excluding
any dispute relating to patent validity or infringement arising under this
Agreement, shall be settled by arbitration in accordance with the Licensing
Agreement Arbitration Rules of the American Arbitration Association.

 

11.2        Upon request by either party, arbitration will be by a third party
arbitrator mutually agreed upon in writing by RIGEL and STANFORD within thirty
(30) days of such arbitration request.  Judgment upon the award rendered by the
arbitrator shall be final and nonappealable and may be entered in any court
having jurisdiction thereof.

 

11.3        The parties shall be entitled to discovery in like manner as if the
arbitration were a civil suit in the California Superior Court.

 

11.4        Any arbitration shall be held at Stanford, California, unless the
parties hereto mutually agree in writing to another place.

 

12.          Notices.

 

All notices under this Agreement shall be deemed to have been fully given when
done in writing and deposited in the United States mail registered or certified,
and addressed as follows:

 

To STANFORD:

Office of Technology Licensing

 

Stanford University

 

900 Welch Road, Suite 350

 

Palo Alto, CA 94304-1850

 

Attention:  Director

 

 

To RIGEL:

Rigel Pharmaceuticals, Inc.

 

240 East Grand Ave.

 

South San Francisco, CA 94080

 

Attention:  President

 

Either party may change its address upon written notice to the other party.

 

13.          Waiver.

 

None of the terms of this Agreement can be waived except by the written consent
of the party waiving compliance.


14.          Applicable Law.

 

This Agreement shall be governed by the laws of the State of California
applicable to agreements negotiated, executed and performed wholly within
California.  Any claim or controversy arising out of or related to this
Agreement or any breach hereof shall be submitted to a court of applicable
jurisdiction in the State of California, and each party hereby consents to the
jurisdiction and venue of such court.

 

15.          Disclaimer Of Agency.

 

Neither party is, or will be deemed to be, the legal representative or agent of
the other, nor shall either party have the right or authority to assume, create,
or incur any third party liability or obligation of any kind, express or
implied, against or in the name of or on behalf of another except as expressly
set forth in this Agreement.

 

16.          Severability.

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not be in any way affected or impaired thereby.

 

17.          Entire Agreement.

 

This Agreement, together with the Exhibit attached hereto, embodies the entire
understanding of the parties and shall supersede all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof.  No amendment or modification hereof
shall be valid or binding upon the parties unless made in writing and signed by
duly authorized representatives of both parties.

 

18.          Counterparts.

 

This Agreement may be executed in counterparts, with the same force and effect
as if the parties had executed the same instrument.

 

In Witness Whereof, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.

 

The Board of Trustees of the Rigel Pharmaceuticals, Inc.

Leland Stanford Junior University

 

 

By:

/s/ Katherine Ku

 

By:

  /s/ Donald W. Perryman

Name:

Katherine Ku

 

Name:

Donald W. Perryman

Title:

Director, Technology Licensing

 

Title:

VP, Business Development

 

 

 

 

 

 

 

June 9,1999

 


Exhibit A

 

LICENSED BIOLOGICAL MATERIALS

[ * ] Vectors:

 

 

[ * ]

 


APPENDIX F

 

Application, Patent Number or Publication Number

 

Filing Date, Grant Date, or Publication Date

 

Title/Inventors

[ * ]

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

[ * ]

[ * ]

 

[ * ]

 

[ * ]

 


APPENDIX G

 

RESEARCH PLAN

 

[ * ]

 

 

(6 pages of text omitted here)

 

 


APPENDIX H

 

LIST OF FTEs

 

[ * ]

[ * ]

[ * ]

 


APPENDIX I

 

THIRD PARTY PATENTS

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY  WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 